Case 2:19-cv-03007-AB-PVC Document 381-1 Filed 01/15/21 Page 1 of 5 Page ID #:3205



    1
    2
    3
    4
    5
    6
    7
    8                           UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
        COOPER DRUM COOPERATING                 Case No.: 2:19-cv-03007-AB-JPR
   11   PARTIES GROUP,
                                                Assigned to Hon. Andre Birotte, Jr.
   12              Plaintiff,
   13                                           [PROPOSED] ORDER
             v.                                 GRANTING MOTION TO
   14                                           DISMISS PLAINTIFFS’
        ANGELES CHEMICAL CO., INC.              COMPLAINT
   15   (AKA “ANGELUS CHEMICAL”
        AND/OR “ANGELES CHEMICAL
   16   COMPANY, INCORPORATED”), et
        al.,                                    Date:     February 12, 2021
   17                                           Time:     10:00 a.m.
                                                CtRm:     7B
                   Defendants.
   18
   19   and Related Counterclaims, Cross-
        Claims and Third-Party Complaints
   20
                   Counter-Defendants.
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:19-cv-03007-AB-PVC Document 381-1 Filed 01/15/21 Page 2 of 5 Page ID #:3206



    1         On February 12, 2021, defendant Carerncar LLC’s Motion to Dismiss (the
    2   “Motion”) came on for hearing in Courtroom 7B of the above-referenced court, the
    3   Honorable Andre Birotte, Jr. presiding. After reviewing all of the papers filed in
    4   connection with the Motion, including the documents that are the subject of the Joint
    5   Request for Judicial Notice, and including all moving, opposition and reply papers,
    6   and after hearing argument of counsel, if any, this Court finds, rules and orders as
    7   follows:
    8         The Court hereby grants the Joint Request for Judicial Notice.
    9         Plaintiff’s own pleadings and the documents for which this Court took
   10   judicial notice establish that environmental releases in and about the Cooper Drum
   11   Site commenced prior to 2009, that Plaintiff was aware of such releases no later than
   12   2009, and that Plaintiff initiated construction of the remedial action for the Cooper
   13   Drum Site in about 2009. However, Plaintiff did not file its Second Amended
   14   Complaint against Carerncar seeking to recover of costs incurred and to be incurred
   15   to address alleged release of hazardous substances associated with the Cooper Drum
   16   Site until August 11, 2020, approximately eleven years later. Based on the
   17   foregoing:
   18         Plaintiff’s Claim One for Relief under §107 of CERCLA is barred by the six
   19   year statute of limitations in §113(g)(2) of CERCLA, 42 U.S.C. §9612(g)(2). It is
   20   also barred because Plaintiff was entitled to file a claim under §113 of CERCLA.
   21   Asarco LLC v. Atl. Richfield Co., 866 F.3d 1108, 1128 (9th Cir. 2017).
   22         Plaintiff’s Claim Two for Relief under CERCLA §113 is barred by the three
   23   year statute of limitations set forth in §113(g)(3) of CERCLA, 42 U.S.C.
   24   §9613(g)(3).
   25         Plaintiff’s Claim Three for Relief for Declaratory Judgment must be
   26   dismissed because Plaintiff’s §107 and §113 claims must be dismissed. Union
   27   Station Associates, LLC v. Puget Sound Energy, Inc., 238 F. Supp. 2d 1226 (W.D.
   28   Wash. 2002).

                                                   2
Case 2:19-cv-03007-AB-PVC Document 381-1 Filed 01/15/21 Page 3 of 5 Page ID #:3207



    1            Plaintiff’s Claim Four for Relief for contribution or indemnity under the
    2   California Health and Safety Code §25363(e) is barred by the three year statute of
    3   limitations in Cal. Code Civ. Proc. §388(a). Advanced Micro Devices, Inc. v. Nat'l
    4   Semiconductor Corp., 38 F. Supp. 2d 802, 814 (N.D. Cal. 1999).
    5            Plaintiff’s Claim Five for Relief for equitable indemnity is barred by the one
    6   year statute of limitations for such claims. Smith v. Parks Manor, 197 Cal. App. 3d
    7   872, 882 (1987).
    8            Plaintiff’s Claim Six for Relief based on public nuisance is barred by the three
    9   year statute of limitations in Cal. Code Civ. Proc. §388(a). Mangini v. Aerojet-
   10   General Corp., 230 Cal. App. 3d 1125, 1142 (Ct. App. 1991). It is also barred
   11   because Plaintiff lacked standing to assert a claim for public nuisance because it
   12   does not allege that it suffered special injury. Capogeannis v. Superior Court, 12
   13   Cal. App. 4th 668, 675 (1993).
   14            Plaintiff’s Claim Seven for Relief for private nuisance is barred by the three
   15   year statute of limitations in Cal. Code Civ. Proc. §388(a). Mangini v. Aerojet-
   16   General Corp., 230 Cal. App. 3d 1125, 1148 n.15 (Ct. App. 1991). It is also barred
   17   because Plaintiff does not have a property interest in the Cooper Drum Site. Multani
   18   v. Knight, 23 Cal. App. 5th 837, 855 (2018).
   19            Plaintiff’s Claim Eight for Relief for “continuing” trespass is barred by the
   20   statute of limitations in Cal. Code Civ. Proc. §388(a). Plaintiff failed to plead the
   21   elements necessary to state a claim for continuing trespass. Mangini, 230 Cal. App.
   22   3d at 1143, 1145. Plaintiff’s Claim Eight for Relief is also barred because Plaintiff
   23   does not allege any ownership interest in the Cooper Drum Site. Miller and Starr, 6
   24   California Real Estate § 16:2 (3d Ed. Supp. 2009) and Team Enters., LLC v. W. Inv.
   25   Real Estate Tr., 721 F. Supp. 2d 898, 910 (E.D. Cal. 2010)
   26            Plaintiff’s tort claims, Claims for Relief Six, Seven and Eight are barred by
   27   the economic loss doctrine. S.M. Wilson & Co. v. Smith Int’l, Inc., 587 F.2d 1363,
   28

        20197979.1                                   3
        236258-10001
Case 2:19-cv-03007-AB-PVC Document 381-1 Filed 01/15/21 Page 4 of 5 Page ID #:3208



    1   1376 (9th Cir. 1978); Cty. of Santa Clara v. Atl. Richfield Co., 137 Cal. App. 4th
    2   292, 321 (2006).
    3            Based on the foregoing, all of Plaintiff’s claims for relief are barred.
    4   Therefore, the Motion to Dismiss is granted in its entirety.
    5            IT IS HEREBY ORDERED that Plaintiff’s Second Amended Complaint is
    6   hereby dismissed with prejudice as to Carencar LLC.
    7
    8
    9
        Dated:
   10                                             Honorable Andre Birotte, Jr.
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        20197979.1                                    4
        236258-10001
Case 2:19-cv-03007-AB-PVC Document 381-1 Filed 01/15/21 Page 5 of 5 Page ID #:3209



    1                              CERTIFICATE OF SERVICE
    2         I certify that on January 15, 2021, I caused the foregoing [PROPOSED]
    3   ORDER GRANTING MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
    4   to be electronically filed with the Clerk of the Court using the CM/ECF system,
    5   which will send notifications of such filings to all parties.
    6
    7   DATED: January 15, 2021                    LOEB & LOEB LLP
    8
    9                                              By:
                                                           Albert M. Cohen
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    5
